Citation Nr: 0328567	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and September 1996 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The claims folder 
was subsequently transferred to the RO in Columbia, South 
Carolina.

The case returns to the Board following a remand to the RO in 
December 1997.  

In the April 1995 rating decision, the RO denied the 
veteran's claim for service connection for depression, which 
the veteran appealed.  In June 1996, he amended his claim to 
include service connection for PTSD.  In a September 1996 
supplemental statement of the case, the RO indicated that 
that claim was also denied.  The veteran disagreed with that 
denial.  In the December 1997 remand, issue on appeal was 
styled as service connection for PTSD, to include depression.  
However, the Board noted that the veteran's contentions since 
amending the claim in June 1996 centered solely on PTSD and 
questioned whether the veteran wished to continue the appeal 
with respect to depression.  Pursuant to the Board's 
instruction, in an August 1998 letter, the RO asked the 
veteran to specify whether he still sought service connection 
for depression.  The veteran's August 1998 reply indicated 
that he wished to pursue only the PTSD claim and that the 
depression issue was withdrawn.  Therefore, the issue of 
service connection for depression is no longer before the 
Board.  The issue on appeal is as set forth above.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a diagnosis of PTSD related to traumas 
experienced in World War II.  
3.  The veteran did not engage with combat with the enemy.  

4.  There is no credible evidence corroborating the veteran's 
statement that the non-combat-related alleged in-service 
stressors actually occurred.  


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the RO's April 2003 letter to the veteran explained 
the requirements for establishing service connection for 
PTSD, indicating that it still needed any evidence 
establishing that he actually experienced a stressor in 
service, and letter lists the evidence already of record and 
attempts the RO made to secure evidence on his behalf.  It 
also explains VA's responsibility to obtain certain types of 
evidence, as well as his responsibility to provide evidence 
or information necessary for VA to seek to secure evidence 
for him.  In addition, the June 2003 supplemental statement 
of the case includes the text of the regulation implementing 
the relevant portions of the VCAA statute.  The Board is 
satisfied that this notice is sufficient to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
It found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Board acknowledges that the April 2003 letter from the RO 
to the veteran concerning the VCAA asks the veteran to submit 
any information or evidence within 30 days of the letter, but 
also explains the consequences if information or evidence was 
received within one year after the date of the letter or 
after one year from the date of the letter.  To the extent 
such notice may be viewed as confusing to the veteran, the 
Board finds in this particular case that there is no 
reasonable basis for delaying consideration of the appeal, 
despite the recent holding from the Court of Appeals.  The 
veteran's response in April 2003 offered no new information 
or evidence.  In addition, the Board observes that this claim 
has been pending for many years, such that the veteran has 
had ample opportunity to provide such information or 
evidence.  Moreover, it appears that the RO has undertaken 
all necessary development, as discussed in more detail below.  
Finally, in September 2003, the veteran's representative 
submitted a motion for the veteran's claim to be advanced on 
the docket based on his age and health problems.  Thus, there 
is no indication that delaying adjudication of this appeal 
would be beneficial to the veteran in any way.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With respect to the duty to assist, the RO has secured VA 
treatment records and private records as authorized by the 
veteran.  The Board notes that the veteran has identified 
multiple providers who have treated him over the years since 
his separation from service.  However, in correspondence 
dated in March 1998 and April 1998, he explained that a 
number of those providers were deceased or retired and that 
their records were unavailable or destroyed.  The RO also 
secured a psychiatric examination with review of the claims 
folder and opinion.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In addition, the RO made requests in October 
1998, June 2001, and April 2002 to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
in-service stressors.  Responses from USASCRUR received in 
June 1999, August 1999, and April 2002 are associated with 
the claims folder.     

The Board acknowledges that the veteran's service medical 
records and service personnel records are not associated with 
the claims folder.  The RO made multiple attempts to secure 
these records from the National Personnel Records Center 
(NPRC), which has certified that the records are not 
available and presumed destroyed by the St. Louis fire in 
1973.  Where service medical records are presumed destroyed, 
VA's duty to assist is heightened and includes the obligation 
to search for alternate medical records.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  On this point, the RO advised 
the veteran by letter dated in August 1994 that certain 
information was needed for his claim and that alternate forms 
of evidence could be used to establish that a disability was 
incurred in service, such as statements from fellow service 
members or family members.  In October 1994, the RO asked the 
veteran to complete an NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The RO submitted the 
completed form to NPRC, which responded in December 1994 that 
it needed more specific information concerning the 
organization to which he was assigned in order to make an 
effective search for information.  The RO requested that 
information from the veteran by letter dated in January 1995.  
The veteran's subsequent correspondence does not include 
additional information of his organization designation.  In 
February 2000, the RO made another request to NPRC for 
complete service medical records, as well as records from the 
Surgeon General's Office.  The June 2000 response indicated 
that NPRC require more specific organization information.  No 
such information is of record.  In a December 2000 letter, 
the RO again advised the veteran that his service medical 
records were unavailable and provided an additional 
opportunity to respond with additional evidence or 
information, which received no reply.  The Board is satisfied 
that the RO has taken all reasonable measures to secure the 
veteran's relevant service information.    

The Board is also satisfied as to compliance with its 
instructions from the December 1997 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). This provision does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Clyburn v. West, 
12 Vet. App. 296 (1999); Cohen v. Brown, 10 Vet. App. 
128 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that during the course of this appeal, VA 
amended the regulation concerning service connection for 
PTSD.  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).    

The previous version of 38 C.F.R. § 3.304(f) (1996), in 
pertinent part, reads as follows: Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

The amended version of the regulation, in pertinent part, 
reads as follows: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in 
Cohen, supra).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Because the amendments implement a court decision 
interpreting the regulation and integrate provisions from 
existing law and regulations, the Board finds that the 
amended version of 38 C.F.R. § 3.304(f) is not more favorable 
to the veteran.  Therefore, although review of the claims 
folder reveals no prior notice to the veteran of the 
amendments, the Board finds that it's consideration of the 
regulation at this time works no prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the record reveals that the veteran is diagnosed as 
having PTSD related to in-service trauma.  Specifically, a 
January 1997 statement from R. Rivas, Ph.D., relates that the 
veteran was diagnosed with PTSD.  Dr. Rivas states that the 
original event was experienced while the veteran was in 
service during World War II.  An earlier, undated report from 
Dr. Rivas includes a description of in-service trauma, upon 
which his diagnosis is apparently based.  Accordingly, the 
only question remaining before the Board is whether the 
veteran's alleged in-service stressors actually occurred.  

First, the Board finds that the veteran did not engage in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  The Board acknowledges that 
attempts to obtain the veteran's service medical records and 
service personnel records have been unsuccessful.  The NPRC 
states that the records are not available and presumed 
destroyed in the St. Louis fire.  See O'Hare vs. Derwinski, 1 
Vet. App. 365 (1991) (where service medical records have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).  However, the veteran's separation document 
reflects service from May 1946 to November 1947, with foreign 
service from October 1946 to June 1947, though the location 
of such service is identified only as Pacific Theater of 
Operations (P.T.O.).  The recorded Military Occupational 
Specialty (MOS) is Clerk Typist.  There were no wounds 
received in action and no receipt of medal or citation 
indicative of combat.  In addition, the veteran's Separation 
Qualification Record states that he spent two months in basic 
training and 16 months as a typist.  Finally, the report of 
the veteran's September 1947 separation physical, which is 
associated with the claims folder, is negative for any wounds 
or abnormalities, to include psychiatric findings.  The Board 
also notes that VA mental health treatment records dated in 
January 1989 include the veteran's report that he was a World 
War II noncombat infantry veteran.  

The veteran currently alleges that he did serve in a combat 
capacity.  Specifically, he states that he was assigned to 
the 86th Infantry Division and stationed in the Philippines.  
Although the hostilities had ended, he participated in 
"mopping up" operations to locate and secure Japanese who 
did not surrender.  He asserts that that he actually had a 
combat MOS before being transferred, when the MOS was changed 
to typist.  The veteran indicates in a June 1996 statement 
that he served in the Philippines for more than a year, 
beginning in early 1946.  An October 19996 statement relates 
that he spent six months with the 86th Infantry Division.  In 
June 2003 correspondence, he alleges that he was a clerk 
typist for only two months and that he spent one and one-half 
years as a rifleman with the 86th Infantry Division.  The 
veteran describes being involved in at least one firefight 
that resulted in at least one U.S. soldier being killed.  He 
generally alleges that this incident occurred in early 1946, 
although he later states that it occurred sometime between 
June 1946 and November 1946.  Thus, it appears that the 
veteran intends this incident to serve both as proof of his 
alleged combat status and as evidence of the alleged in-
service stressor.  In support of his assertions, he submits a 
copy of a magazine article that discusses the military 
occupation of the Philippines after the surrender of the 
Japanese, to include participation of the 86th Infantry 
Division, which included hostile action.  

However, the Board observes that, as shown in the separation 
document, the veteran's foreign service began in October 
1946, such that he could not have participated in any type of 
action in the Philippines in "early 1946."  In addition, 
the Board is unable to determine whether the veteran was in 
fact stationed with the 86th Infantry Division.  Assuming he 
was, the RO secured from USASCRUR in April 2002 a history of 
the 86th Infantry Division for the period from July 1946 
through December 1946.  This history indicates that the 86th 
Infantry Division was inactivated in December 1946.  
Therefore, if the veteran were assigned to that Division, it 
could only have been from October 1946 to December 1946.  The 
history of the 86th Infantry Division for that time period is 
negative for any indication of soldiers being involved in any 
firefights or of any associated deaths of U.S. soldiers.  

Finally, the magazine article provided by the veteran does in 
fact reflect accounts of hostile action in the Philippines 
after the surrender of the Japanese.  However, described 
incidents involving soldiers from the 86th Infantry Division 
or other personnel from the U.S. Army occurred only through 
September 1946, prior to the onset of the veteran's 
documented foreign service.  Hostile action described after 
that time occurred in 1947 and does not corroborate the 
veteran's account of combat, i.e. participation in a 
firefight.  Accordingly, considering the evidence and 
argument proffered by the veteran in light of the available 
service documents of record, the record is insufficient to 
conclude that the veteran engaged in combat with the enemy.  
VA regulation permits the Board to presume the occurrence of 
a combat-related stressor if the evidence establishes that 
the veteran engaged in combat with the enemy.  38 C.F.R. § 
3.304(f).  The Board is not required to presume both combat 
status and the occurrence of the combat stressor based on the 
same allegation.  

The Board emphasizes that firefight participation is the only 
combat-related stressor described by the veteran.  The 
remaining alleged in-service stressors, discussed in detail 
below, are not related to combat.  Thus, the veteran is not a 
combat veteran with alleged stressors related to that combat 
experience.  Therefore, the presumptions afforded a combat 
veteran are not for application in this instance.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304 (d) and (f).  

Accordingly, the Board must find credible evidence that the 
alleged in-service stressors actually occurred.  Cohen, 10 
Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  The Board emphasizes that after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 
396.  Thus, the medical evidence from Dr. Rivas, standing 
alone, is insufficient to establish the occurrence of the 
alleged stressor.  

As discussed above, there is no verification of the 
occurrence of the firefight alleged by the veteran.  The 
veteran generally alleges having duties in the motor pool 
that included transporting Japanese prisoners of war, but 
describes no particular trauma associated with that duty.  He 
alleges two particular in-service stressors.  First, that 
while serving as a clerk in an office, a soldier came in and 
grabbed a pistol that had been left by his lieutenant hanging 
in its holster.  When the veteran attempted to retrieve the 
weapon, it discharged, almost hitting him and wounding 
another soldier.  This incident is reported to have occurred 
in or about February 1947, after he had been transferred to a 
combat engineer unit.  Second, in March or April 1947, the 
veteran was serving on guard duty on the fenced perimeter of 
the motor pool.  He shot an enemy intruder who was apparently 
attempting to cut through the fence to enter the area.  The 
veteran did not see the person he shot, but saw the blood.        

The Board notes that, in his June 1996 hearing testimony and 
his October 1996 statement, the veteran concedes that no 
record was ever made of the incident involving the pistol.  
The RO attempted to verify both incidents through NPRC, which 
responded in March 2002 and February 2003 that the 
circumstances of the incidents could not be reconstructed.  
Thus, there is no credible evidence that either alleged in-
service stressor actually occurred.    

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  The evidence does 
not demonstrate that the veteran engaged in combat with the 
enemy.  His alleged in-service stressors not related to 
combat have not been verified.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.  The appeal is denied.  


ORDER

Service connection for PTSD is denied. 




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



